DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 17 February 2020.
Claims 1-20 are pending and have been inspected in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 3, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a method for capturing research decision flow, the method comprising defining or modifying and capturing an objection of the R&D of the new product or technology in a dynamically linked information record.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a method for capturing research objectives requirements, the set of tests, the task plan and update the linked information record (LIR). 

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a method for classifying data in the linked information record (LIR) into one or more categories. 

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,620,702. Although the claims at issue each are directed to a method for collating data associated with the R&D of the new product or technology and used for conducting a review of the R&D of the new product or technology. 

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a method for implementing an access control policy based on authorizing a member of the enterprise to perform the steps of inputting the objective, determining the one or more requirements, identifying the set of risks, defining the task plan, performing the one or more tasks and selectively accessing the dynamically linked information record based on the role of the member.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a method for generating intellectual property data associated with the R&D of the new product or technology based on a set of task information regarding one or more tasks.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are .

Claims 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a system for managing Research and Development (R&D) of a new product or technology and comprised of a knowledge capture module, a linked information module and an access module for performing the functions of the invention.

Claim 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a system comprising an investment management module configured to distribute an investment between the R&D of the new product or technology based on data related to each R&D of the new product or technology in a linked information module. An activity management module connected to the knowledge capture module, the linked information module and the access module.

Claim 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a system further comprising a skill-set management module connected to the .

Claim 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21 and 22  of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a system comprising a communication channel configured to enable the one or more members to communicate regarding the one or more tasks associated with each R&D of the new product or technology and an intellectual property management module and generating a set of intellectual property assets associated with the R&D of the new product or technology; and classifying the set of intellectual property assets based on a set of predetermined criteria.

Claim 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to a system wherein the data stored in the knowledge capture module further comprises feedback data generated from reviews of the linked information module linked to the research decision flow in the R&D of the new product or technology.

Claims 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 of U.S. Patent No. 8,620,702. Although the claims at issue are not identical, they are not patentably distinct from each other because each are directed to an article comprising one or more tangible, non-transitory computer-readable media for receiving one or more objectives of R&D of new product or technology, receiving a task plan and a set of test verifying that one or more requirements are satisfied and dynamically linking the one or more objectives, the one or more requirements, a set of risks, the set of tasks and the task plan to generate a linked information database in a linked information module for the R&D and providing access to the linked information module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687